Exhibit 10.1

 

MEDQUEST, INC.
4300 North Point Parkway
Alpharetta, Georgia 30022

 

as of August 31, 2005

 

Wachovia Bank, National Association
One Wachovia Center, 5th Floor
301 S. College Street, NC 0537
Charlotte, North Carolina 28288-0537
Attn: C. Mark Hedrick, Director

 

Letter Agreement

 

Dear Mr. Hedrick:

 

This letter agreement (the “August 31 Letter Agreement”) makes reference to that
certain Letter Agreement - Third Waiver dated as of August 13, 2005 (the
“August 13 Letter Agreement”) among Holdings, the Borrower, the Lenders party
thereto and the Administrative Agent. Capitalized terms used herein without
definition shall have the meanings given to them in the August 13 Letter
Agreement.

 

Pursuant to the terms of the August 13 Letter Agreement, the date certain by
when the Waiver Period of the Third Waiver expires was extended through
August 31, 2005. Upon execution and delivery of this August 31 Letter Agreement
by the Administrative Agent, the Administrative Agent (with the prior consent of
the Required Lenders) agrees that the proviso to Section 1 of the Third
Amendment shall be amended by deleting the date “August 31, 2005” and inserting
“5:00 p.m. Charlotte, North Carolina time on September 7, 2005” in lieu thereof.

 

Holdings and the Borrower hereby represent and warrant to the Administrative
Agent and the Lenders that: (a) certain of the Equity Investors (as defined in
the press release (the “Press Release”) attached as an exhibit to the Current
Report on Form 8-K filed by Holdings with the SEC on July 29, 2005 (the
“Form 8-K”)) have represented to Holdings that they intend to make the
Additional Equity Investment (as defined in the Press Release) upon satisfaction
of the conditions to the consent solicitations referred to in the Press Release;
and (b) neither the Borrower nor Holdings has any knowledge of any fact or
condition that would terminate or materially modify the intent of the Equity
Investors to make the Additional Equity Investment as described in the foregoing
clause (a).

 

1

--------------------------------------------------------------------------------


 

Furthermore, Holdings and the Borrower hereby agree that, if Holdings or the
Borrower requests an extension of the waiver period beyond September 7, 2005,
and such extension is granted, the Borrower shall pay a fee to the
Administrative Agent for the respective account of each Lender (pro rata in
accordance with such Lender’s portion of the total Commitments) in an aggregate
amount equal to 0.10% of the total Commitments in effect as of 12:00 p.m.
Charlotte, North Carolina time on September 6, 2005.

 

This August 31 Letter Agreement shall be construed in accordance with the laws
(without regard to the conflict of laws provisions) of the State of New York,
but giving effect to federal laws applicable to national banks.

 

This August 31 Letter Agreement may be executed by one or more of the parties on
any number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed signature page of this August 31 Letter Agreement by facsimile
transmission shall be effective as delivery of a manually executed counterpart
hereof.

 

[Remainder of page left blank intentionally]

 

2

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

MEDQUEST, INC.

 

 

 

 

 

By:

/s/ John Haggerty

 

 

Name:

John Haggerty

 

Title:

Chief Financial Officer

 

 

 

 

 

MQ ASSOCIATES, INC.

 

 

 

 

 

By:

/s/ John Haggerty

 

 

Name:

John Haggerty

 

Title:

Chief Financial Officer

 

 

 

 

ACCEPTED AND

 

AGREED TO BY:

 

 

 

WACHOVIA BANK, NATIONAL

 

ASSOCIATION, as Administrative Agent

 

 

 

 

 

By:

/s/ C. Mark Hedrick

 

 

Name:

C. Mark Hedrick

 

Title:

Director

 

 

Signature Page to August 31 Letter Agreement

 

--------------------------------------------------------------------------------